Citation Nr: 1220629	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-36 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to aid and attendance allowance for the Veteran's spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to March 1958 and from May 1958 to July 1968.  He died in January 2006.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A note in the file reveals that the appellant no longer desires a Board hearing on these matters.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to aid and attendance allowance for the Veteran's spouse is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died on January [redacted], 2006, of cardiopulmonary arrest with lung cancer noted as an underlying cause of death.

2.  The Veteran had no service-connected disability at the time of his death.

3.  Lung cancer was not manifested during the Veteran's service or in the first postservice year, and there is no competent clinical, or competent and credible lay evidence of record relating the Veteran's death to service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in August 2007 and December 2009 the appellant was informed of the evidence and information necessary to substantiate the claim, the information required of her to enable VA to obtain evidence in support of her claim, the assistance that VA would provide to obtain evidence and information in support of her claim, and the evidence that she should submit if she did not desire VA to obtain such evidence on her behalf.  In the December 2009 letter the appellant received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the appellant in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In specific consideration of the claim of service connection for the cause of the Veteran's death, the Board notes that in the adjudication of a DIC claim under 38 U.S.C.A. § 1310, when a Veteran had service-connected disability during his lifetime, VCAA notice must include a statement of the conditions for which a veteran was service connected at the time of his or her death.  Hupp v. Nicholson, 21 Vet. App. 342, 352-3 (2007).  The Veteran had no service-connected disability at the time of his death.
Duty to Assist
The Veteran's service treatment records are associated with the claims file, as are private treatment records.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim." Wood, 520 F.3d at 1348.  The Board finds that there is no reasonable possibility that such assistance would aid in substantiating this claim because, for the reasons discussed below, the evidence does not establish that the Veteran suffered an injury, disease or event noted during military service related to lung cancer or a cardiopulmonary disorder, does not indicate that a service-connected disability caused the Veteran's death and the lay evidence of record is insufficient to substantiate the claim. 
The Board observes that the Veteran's personnel records are associated with the claims file.  In addition to the Veteran's DD Forms 214 and AF FORM 7 (Airman Military Record), the claims file also contains the Veteran's multiple military travel orders.
The appellant has not referenced any other pertinent, obtainable evidence that remains outstanding. VA's duties to notify and assist are met, and the Board will address the merits of the claim.
To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.
Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).
There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).
Service connection will be granted if it is shown that the veteran suffered from disability resulting from an injury suffered or disease contracted in line of duty in active service, or for aggravation in line of duty in active service of a preexisting injury suffered or disease contracted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service incurrence will be presumed for certain chronic diseases if they become manifest to a compensable degree within a year after the veteran's discharge from active duty.  38 C.F.R. §§ 3.307, 3.309.
A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a)(6).  Furthermore, the diseases (such as lung cancer) listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service.
For purposes of establishing service connection under 38 C.F.R. § 3.307(a)(6) and 38 C.F.R. § 3.309(e), service in the Republic of Vietnam means service in the Republic of Vietnam or its inland waterways, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See M21-1 MR, pt. IV., subpt. ii., ch. 1, sec. h.28.a (Jul. 20, 2009).  VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of his duty constitutes a permissible interpretation of the statute and its implementing regulation.  See Haas v. Peake, 525 F. 3d at 1168 (Fed. Cir. 2008).
The Veteran's death certificate reflects that he died on January [redacted], 2006, of cardiopulmonary arrest, with lung cancer noted as an underlying cause of death.  As noted, the Veteran had no service-connected disability at the time of his death.
The Veteran's surviving spouse essentially asserts that the Veteran had service in Vietnam.  As a veteran who served in Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, the appellant essentially contends that the Veteran should be presumptively service connected for his fatal lung cancer.
The Veteran's service treatment records contain no complaints, treatment for, or findings of lung cancer or any cardiopulmonary disability.  The Veteran's lung cancer did not have its onset until 2004, many years following the Veteran's separation from service.  No healthcare professional has suggested that the Veteran's death is related to his service.
VA has attempted to verify the appellant's assertion that the Veteran served in Vietnam.  In August 2007 the National Personnel Records Center (NPRC) reported that they were unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam.  The Veteran's personnel records, while indicating that the Veteran was in receipt of the Vietnam Service Medal and the Republic of Vietnam Campaign Medal, do not indicate that the Veteran ever served in Vietnam.  While the Veteran's multiple travel orders and personnel records document assignment or travel to such countries as England, Pakistan, Saudi Arabia, Japan, and Thailand, there is no indication that the Veteran ever entered, transited, or departed from Vietnam.  The Foreign Service Summary of the Veteran's AF Form 7 does not note any service in the Republic of Vietnam.
A document in the file (APO Addresses in the Republic of Vietnam) containing APO's verified by the Military Postal Service Agency as having been used for delivery to Vietnam does not provide confirmation that any of the Veteran's various units of service were located in Vietnam.
While the appellant is competent and credible to state that the Veteran had told her that he had been to or served in Vietnam, the evidence of record does not support her assertions.  Similarly, while the appellant has submitted a photograph of the Veteran's headstone that contains the word Vietnam, such evidence does not satisfy the requirement that the Veteran actually ever set foot in Vietnam.  
A VA memorandum (Memorandum for the Record: Herbicide use in Thailand during the Vietnam Era) placed in the Veteran's claims file reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or the Royal Thai Air Force Base (the location of the Veteran's claimed exposure to Agent Orange).  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  While the Veteran did serve in Thailand, his service in Thailand began in April 1968 and therefore does not satisfy the criteria addressed in the memorandum.
In sum, lung cancer was not manifested during the Veteran's service or in the first postservice year, and there is no competent clinical, or competent and credible lay evidence of record relating the Veteran's lung cancer to service.  As service in the Republic of Vietnam has not been shown, presumed exposure to an herbicide agent is not for application, and presumptive service connection for lung cancer is not warranted.
The "benefit of the doubt" rule does not apply because the preponderance of the evidence is against this claim.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for the cause of the Veteran's death is denied.


REMAND

The appellant asserts that she is entitled to special monthly compensation based on the need for regular aid and attendance.  In June 2007 the appellant underwent a private Aid and Attendance examination.  In correspondence received in March 2012 the appellant's representative indicated that the appellant would be unable to attend a Board hearing due to health reasons.  A review of the June 2007 Aid and Attendance examination does not reveal information that would tend to indicate that the appellant's health would prevent her from attending a Board hearing.  As such, the Board finds that the circumstances of this case raise the concern that the June 2007 Aid and Attendance examination, performed approximately 5 years ago, does not accurately reflects the appellant's current medical condition.  Accordingly, the Board finds that the appellant should be afforded a VA Aid and Attendance examination to address the medical matters presented by this issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AOJ should schedule the appellant for a VA examination to ascertain whether she requires regular aid and attendance of another person, or is housebound.  The examiner should comment on the effect of the appellant's disabilities on such functions as eating, taking medication, bathing, grooming, dressing, attending to the needs of nature, etc.  The examiner must comment as to whether the appellant is, because of her disabilities, confined to the premises of her home, and explain the rationale for all opinions offered.

2.  The AOJ should then readjudicate the issue of entitlement to aid and attendance allowance for the Veteran's spouse.  If the benefit sought is not granted to the appellant's satisfaction, a supplemental statement of the case should be issued, and the appellant and representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


